Title: Notes on Debates, 26 April 1787
From: Madison, James
To: 


Thursday April 26. [1787]
The question on the motion to repeal the rule was called for. After some little conversation Mr. Clarke moved that it might be postponed, which was agreed to.
Nothing further was done in this business till Wednesday May 2. when I left N. York for the Convention to be held in Philadelphia.
It was considered on the whole that the project of shutting the Mississippi was at an end; a point deemed of great importance in reference to the approaching Convention for introducing a Change in the federal Government, and to the objection to an increase of its powers foreseen from the jealousy which had been excited by that project.
